Citation Nr: 1738305	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-29 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury (claimed as frostbitten feet).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for prostate cancer.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing has been associated with the claims file.  

In a March 2016 rating decision, the RO granted service connection for bilateral hearing loss.  As the benefits sought on appeal have been fully resolved in the Veteran's favor, the claim for service connection for bilateral hearing loss on appeal to the Board has been rendered moot and there is no longer a question or controversy remaining with respect to this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims.  The Veteran has not been afforded VA examinations for his claims for service connection for cold injury residuals and prostate cancer.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

In this case, although service treatment records are silent as to any diagnosis or treatment for cold injury residuals during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disability may be associated with an in service disease, injury or event.  Notably, the Veteran contends that he suffered from frostbite during service due to improper thermals. See e.g., October 2012 VA Treatment Record, April 2017 Board Hearing Transcript.  Since service, he reports experiencing chronic throbbing pain in his feet, which becomes worse in cold weather.  Therefore, a remand is necessary to determine the etiology of the Veteran's cold injury residuals.  

Regarding the Veteran's claim for service connection for prostate cancer, review of the claims file indicates that he sought treatment for urethritis on three separate occasions during service.  See November 1954, February 1955, and May 1955 Service Treatment Records (STRs).  As such, the Board finds it necessary to remand this issue to obtain a VA opinion to determine the nature of the Veteran's claimed disabilities.  McLendon, 20 Vet. App. at 79.

Lastly, during the April 2017 Board Hearing, the Veteran indicated that he was first treated for diabetes mellitus in the 1970s.  However, these medical records have not been associated with the claims file.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  If additional pertinent records are associated with the claims file, a VA examination should be obtained.

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  The RO must attempt to obtain treatment records from Kaiser.  See April 2017 Board Hearing Transcript.  

All attempts to secure this evidence must be documented in the claims file by the AOJ, and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts, the AOJ is unable to obtain the named records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  All correspondence surrounding attempts to obtain these documents must be associated with the electronic record.

2.  If pertinent new records have been associated with the claims file, obtain an appropriate VA examination to determine the precise nature and etiology of the Veteran's diabetes mellitus.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following questions completely:

i.)  Is it as least as likely as not (a fifty percent probability or greater) that the Veteran's diabetes mellitus began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

3.  Afford the Veteran an appropriate VA examination to determine the precise nature and etiology of his cold injury residuals.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following questions completely:

i.)  Is it as least as likely as not (a fifty percent probability or greater) that the Veteran's cold injury residuals began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for cold injury residuals in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

4.  Afford the Veteran an appropriate VA examination to determine the precise nature and etiology of his prostate cancer.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following questions completely:

i.)  Is it as least as likely as not (a fifty percent probability or greater) that the Veteran's prostate cancer began in service, or is otherwise related to a disease, event, or injury in service?

In making a determination, the examiner should consider the Veteran's November 1954, February 1955, and May 1955 STRs.  

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for prostate cancer in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

